DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/26/2021 have been fully considered but they are not persuasive. The applicant has amended the claims and asserted that the prior art does not teach the new limitations.  The examiner disagrees with the applicant. The applicant argues that the reflected light is from a control light source and is entirely separate from light source 10 used to illuminate a scene during distance measurements. The examiner disagrees with the applicant and asserts that Wilks teaches in Paragraph [0098] the illumination element 10 can be used for illumination during the reference measurement. In regards to the arguments related to Claims 19-21, the examiner rejected these claims for reasons discussed related to the rejection of Claim 1. The applicant argues that claim 19 refers to “charge values” for “photonic mixer devices” and specifies that these charge values are modified. The examiner argues that the limitations of claims 19-21 are taught by the rejection of Claim 1. The examiner asserts that “charge values” is a term used for electrical signal generated by the image sensor based on the amount of light captured at a specific pixel. Furthermore, the limitation the charge values (pixel values) are modified (corrected) is viewed as modifying (Wilks teaches in Paragraph [0088] weighting or correcting the image) the image of the scene using a reference image to obtain a compensated image of the scene.  In regards to the arguments related to Claim 2, the examiner asserts that Wilks teaches in Paragraph [0098] an embodiment that enclosed the light sources and camera in a common housing.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1:	Claim(s) 1-3, 11, 13, 14 and 17-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0152813 A1 Wilks et al.
2:	As for Claim 1, Wilks et al depicts in Figures 2 and 7 and teaches in Paragraphs [0069-0073 and 0088] a method for compensating light reflections from a cover (550) of a time-of-flight camera (280), the method comprising: receiving an image of a scene (ext) as illuminated by an illumination element (10) of the time-of-flight camera; modifying the image of the scene using a reference image to obtain a compensated image of the scene (Paragraph [0088]), wherein pixels of the reference image indicate reference values exclusively related to reflections (int) of light from the illumination element (Paragraph [0096] teaches it is also conceivable that the reference light travel time sensor is not illuminated by the first control light source 260, but indirectly or directly by the illumination source 10.) from the cover (550) of the time-of-flight camera; and outputting the compensated image. Wilks et al teaches in Paragraph [0003] teaches the use of a PMD camera.

4:	As for Claim 3, Wilks et al teaches in Paragraph [0003] wherein the image of the scene is one of a raw image, an image derived from the raw image, an intensity image, an image derived from the intensity image, a depth image (depth image from PMD camera) or an image derived from the depth image.
5:	As for Claim 11, Wilks et al teaches in Paragraph [0003] wherein the reference image is a reference depth image (3D image from PMD).
6:	As for Claim 13, Wilks et al teaches in Paragraphs [0014 and 0016] wherein the reference image is a reference intensity image.
7:	As for Claim 14, Wilks et al teaches in Paragraph [0088] wherein modifying the image of the scene using the reference image comprises: scaling the reference values (weighted) indicated by the pixels of the reference intensity image by a scaling factor to obtain a scaled (weighted) reference intensity image; and modifying the image of the scene using the scaled (weighted) reference intensity image to obtain the compensated image.
8:	As for Claim 17, Claim 17 is rejected for reasons discussed related to Claim 1.
9:	As for Claim 18, Claim 18 is rejected for reasons discussed related to Claim 1.
10:	As for Claim 19, Claim 19 is rejected for reasons discussed related to Claim 1.
11:	As for Claim 20, Claim 20 is rejected for reasons discussed related to Claim 1.
12:	As for Claim 21, Claim 21 is rejected for reasons discussed related to Claim 1.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13:	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0152813 A1 Wilks et al in view of Official Notice. 
14:	As for Claim 4, Wilks et al teaches a time of flight camera system that uses a photonic mixing device that can compensate for reflections from a cover (550). Furthermore, Wilks et al teaches capturing a reference image and using the reference image to correct a captured depth image. However, does not teach wherein the reference image is a reference raw image.
	Official Notice is take that it was well known in the art before the effective filing date of the claimed invention to capture raw images and perform image processing on raw images in order to improve image quality.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to capture the reference image of Wilks et al in a raw image data format and perform the image processing on the raw images in order to improve image quality.
Allowable Subject Matter
s 5-10, 12, 15, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
September 20, 2021